Citation Nr: 1123229	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for Meniere's disease.

2.  Whether new and material evidence has been presented with which to reopen a service connection claim for a skin disorder, claimed as eczema of the face.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California; and Nashville, Tennessee, respectively.

In April 2011, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, additional evidence was added to the record which was accompanied by a waiver.

The service connection claims for Meniere's disease and a skin disorder on the merits are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision confirmed a previous denial of service connection for Meniere's disease; the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.

2.  Evidence added to the record since the August 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for Meniere's disease.


3.  An August 2004 rating decision denied a service connection claim for a skin disorder; the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.

4.  Evidence added to the record since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a service connection claim for Meniere's disease.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2010).

2.  New and material evidence has been received to reopen a service connection claim for a skin disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a skin disorder, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board reiterates that because this claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen the claim, is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's service connection claim for a skin disorder is deferred, however, pending additional development consistent with the VCAA.

With respect to the claim for Meniere's disease, the Veteran was informed of the relevant law and regulations pertaining to his application to reopen that service connection claim in a March 2008 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for a Meniere's disease.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the March 2008 letter.  Subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statement of the Case (SSOC) issued in January 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The Veterans service treatment records (STRs) are on file as are his post-service private and VA records.  In addition, the Veteran has provided lay statements for the file and testimony was provided at a Board hearing held in 2011, at which time addition evidence was added to the file which was accompanied by a waiver.  

With respect to the service connection claim for Meniere's disease, VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law and Regulations - New and Material Claims

The Veteran served with the United States Army from January 1973 to June 1976.  His primary MOS was crewman.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

      A.	New and Material Evidence - Meniere's Disease

Service connection for Meniere's disease was initially denied in a December 1991 rating action; the denial of the claim was confirmed in an August 2004 rating decision.  The Veteran was notified of this decision and of his appeal rights in August 2004 and did not appeal the decision.  The Veteran filed to reopen the claim in February 2008.  Subsequently, the denial of the claim was continued in the rating decision on appeal issued in July 2008, based on a finding that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the August 2004 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the August 2004 rating decision includes a July 1991 service connection claim for Meniere's disease, reflecting that the Veteran contended that this condition caused his service-connected hearing loss, which in turn resulted from acoustic trauma reportedly sustained in service.  Service connection for hearing loss and tinnitus was established well prior to the August 2004 rating action.  



The Veteran's service treatment records (STRs), do not reflect that Meniere's disease was diagnosed during service.  The STRs do reflect that the Veteran was treated on several occasions for high blood pressure.  In February 1975, he was seen with complaints of dizziness, coughing up blood, and high blood pressure, assessed as bronchitis.  The file includes a February 1976 record documenting the Veteran's complaints of a several day history of dizziness, weakness and intermittent vertigo.  A blood pressure reading of 160/105 was recorded and a provisional diagnosis of hypertension was made.  

VA records include an entry dated in January 1979 showing that the Veteran was being treated for high blood pressure.  An April 1979 entry indicates that the Veteran had been dizzy lately and had passed out 5-6 times since last seen.  An assessment of hypertension on HCTZ, was made.  

The file contains a January 1988 medical statement of Dr. T. dated in January 1988.  The Veteran gave a history of progressive left ear hearing loss since 1976 with ringing tinnitus in that ear.  Symptoms of spinning dizziness with nausea and vomiting were also noted.  Dr. T concluded that the Veteran had bilateral sensorineural hearing loss, worse in the left ear, for which no medical or surgical treatment was recommended.  In a second statement from Dr. T dated in May 1989, it was noted that the Veteran's job requirements reportedly exacerbated his balance instability.  Dr. T. indicated that the Veteran's diagnosis was chronic vestibular neuronitis which was not anticipated to improve and recommended that the Veteran be trained for a position which did not place him in danger should he experience dizziness.

A March 1991 VA record documents the Veteran's reports of side effects from a medication increase, including blurred vision, increased urination, nausea and vomiting.  It was noted that he had been seen in the ER in March 1991 and had been advised to stop taking Lorazepam.  It was noted that the Veteran had a diagnosis of Meniere's disease and a VA doctor indicated that the Veteran would have frequent episodes of nausea and dizziness in the future which would cause him problems with steady employment. 

The file also includes a private medical report of Dr. T.W.B., dated in September 1991 for the purpose of evaluating a possible connection between diagnosed Meniere's disease and service-connected hearing loss.  The doctor noted that the Veteran served as an artillery gunner during service and sustained considerable noise exposure with little to no hearing protection.  The report indicated that since service, the Veteran had experienced symptoms of intermittent vertigo; bilateral aural fullness; hearing loss and tinnitus.  The doctor stated that to his knowledge, there had never been any documentation in medical literature to support a causal relationship between acoustic trauma and Meniere's disease.  It was further explained that the etiology of Meniere's disease was open for debate and that therefore, establishing a definite cause/relationship would be impossible. 

Following the denial of the claim for Meniere's disease in a December 1991 rating action, the Veteran filed to reopen the claim in February 2004.  At that time, he claimed service connection for Meniere's disease, secondary to service-connected hearing loss and tinnitus.  By rating action of August 2004, the denial of the service connection claim for Meniere's disease was confirmed, as it was determined that new and material evidence had not been presented to reopen the claim.  Specifically, the RO explained that no evidence had been presented showing that Meniere's disease was incurred in or aggravated by service; further noting that the first evidence of Meniere's disease was in 1991.  That rating decision was not appealed and became final.

In February 2008, the Veteran filed to reopen the service connection claim for Meniere's disease.  At that time, he indicated that one to two years into his period of service, he began getting dizzy and sick and believes that this was caused by damage to the inner ear caused by acoustic trauma, currently manifested/diagnosed as Meniere's disease.  

Evidence added to the file since the August 2004 rating decision includes the Veteran's testimony presented at a Board video conference hearing held in April 2011.  The Veteran indicated that he entered the military in 1973 and served with an artillery unit, often not using hearing protection.  He indicated that during service he was seen 10 to 11 times for symptoms of dizziness, blacking-out, and vertigo, and stated that high blood pressure was diagnosed during service (currently service-connected).  The Veteran's testimony also suggested that there might be an etiological connection between his claimed Meniere's disease and hypertension, to include medication taken for than condition.  

Additional evidence was presented at the 2011 hearing which was accompanied by a waiver.  This evidence included duplicate January 1988 and May 1989 statements of Dr. T.  Fact sheets/medical information relating to the "Blood pressure and Meniere's Disease, " Meniere's disease and vestibular neuronitis were also presented.  

Also added to the file were VA records dated in 2009 and 2010.  An October 2009 ENT report documents that the Veteran complained of episodic vertigo and tinnitus since 1976 and had a history of acoustic trauma in service, often without the use of hearing protection.  An assessment of vestibular dizziness, possibly Meniere's disease was made, as were assessments of bilateral sensorineural hearing loss and tinnitus.  

Analysis

The Veteran seeks service connection for Meniere's disease, primarily maintaining that the condition is secondary to acoustic trauma sustained during service.  In the alternative, the Veteran contends that Meniere's disease is secondary to service-connected hearing loss and/or tinnitus, or could even be due to service-connected hypertension.  

According to the August 2004 rating decision, the primary bases for the disallowance of the Veteran's service connection claim were lack of evidence showing that Meniere's disease was incurred in or aggravated by service; as well as lack of evidence of Meniere's disease in service or until 1991.  

STRs which were on file at the time of the August 2004 rating decision reflect that the Veteran was seen for symptoms of dizziness at least twice in service.  

Evidence added to the file subsequent to the August 2004 rating decision includes the Veteran's lay testimony provided in 2011, as well as clinical records documenting the Veteran's lay history of continuity of symptomatology of dizziness, blacking-out, and vertigo in and since service.  However, such evidence is essentially duplicative of lay history and accounts previously provided by the Veteran, which were of record at the time of the 2004 rating decision.  Specifically, that history was provided by the Veteran as shown in a 1991 private medical report of Dr. T.W.B.  Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Also added to the file since the 2004 final rating decision was an October 2009 ENT report documenting the Veteran's complaints of episodic vertigo and tinnitus since 1976 and had a history of acoustic trauma in service, often without hearing protection.  An assessment of vestibular dizziness, possibly Meniere's disease was made, as were assessments of bilateral sensorineural hearing loss and tinnitus.  While these co-existing conditions were all diagnosed at that time, there was no indication of any nexus or etiological relationship between the diagnosed conditions.  Hence, this evidence while new, is not material.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

Additional evidence was presented at the 2011 hearing consisting of duplicate January 1988 and May 1989 statements of Dr. T., which were of record and considered at the time of the 2004 rating action.  Accordingly, that evidence is not new.  


Also added to the file since the 2004 rating action are fact sheets/medical information relating to "Blood pressure and Meniere's Disease", Meniere's disease and vestibular neuronitis.  This evidence may be considered "new" in that it was not of record at the time of the August 2004 rating decision; however, the evidence is not material in that, by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Medical fact sheets and web sites, as well as articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The evidence submitted in this case was not accompanied by any competent evidence or opinion and does not in any way relate to the facts specific to the Veteran's case.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  For the reasons explained above, the aforementioned evidence although new, is not material.

The file also contains the Veteran's statements (particularly his February 2008 claim to reopen) and 2011 testimony, provided since the 2004 rating action, to the effect that he believes his claimed Meniere's disease to be due to damage to the inner ear caused by acoustic trauma, or possibly to service-connected hearing loss, tinnitus, or hypertension.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  To the extent that such contentions are essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that new contentions and arguments have been raised since the 2004 rating decision, the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Consistent with the aforementioned Court decisions, the Veteran's lay statements and testimony regarding medical causation do not constitute new and material evidence to warrant reopening.

Significantly, since the August 2004 rating action, no new and material evidence has been added to the file which in any way establishes or even suggests that an etiological relationship exists between currently claimed Meniere's disease and service or any service-connected condition.  Accordingly, the Board finds that the evidence presented subsequent to the August 2004 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for Meniere's disease.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      B.	New and Material Evidence - Skin Disorder of the Face

Service connection for a skin disorder of the face was initially denied in an August 2004 rating action.  The Veteran was notified of this decision and of his appeal rights in August 2004 and did not appeal the decision.  The Veteran filed to reopen the claim in January 2009.  Subsequently, the denial of the claim was continued in the rating decisions on appeal issued in May 2009 and February 2010, based on findings that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the August 2004 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the August 2004 rating decision includes a February 2004 service connection claim for a skin disorder of the face, reflecting that the Veteran contended that this condition was secondary to medication (unspecified) taken for service-connected hypertension.  He explained that he had blotchy areas on the face as a result of taking a certain hypertensive medication and being in direct sunlight, and that these side effects were not explained to him when the medication was prescribed.  Service connection for hypertension was established well before the August 2004 rating action.  

The Veteran's STRs, reflect that he was seen in June 1975 for lesions on the face, for which a dermatology referral was made and a profile was put in place.  The June 1976 separation examination reflects that examination of the skin was normal and that the Veteran denied having a skin disease.  Hypertension, controlled with Dyazide, was noted.  

The file contains a private medical record of January 2003 noting that the Veteran had chronic pigmentation of the forehead, temples and across the nose and chin, which did not appear to be associated with any other systemic problem.  A record dated in September 2003 indicates that the Veteran's assessed medical conditions included eczema of the face.  Also assessed was hypertension for which the Veteran was prescribed Zestral and Hydrochlorothiazide (HCTZ).  

Also on file are medical fact sheets relating to prescribed HCTZ cautioning that the medication could cause increased sensitivity to the sun and increased risk of sunburn.  

A VA examination of the skin was conducted in May 2004 at which time the Veteran complained that he had been having black discoloration of the face since he had been taking blood pressure medication.  He reported that he had been taking blood pressure medications for 20 years, and during the next 5 years, started developing a rash.  He reported that he had later been told not to be in the sun and that this was the cause of the rash.  Examination of the skin revealed a dark pigmented rash on the forehead, temples, nose and face.  A diagnosis of discoloration of the face, secondary to medications was made.  The examiner noted that this could be secondary to doxycycline that the Veteran had taken in 2001 for treatment of bronchitis, but which he was no longer taking.  The examiner further indicated that there were several types of medications which could be photosensitizing and a dermatology referral was recommended.

By rating action of August 2004, service connection was denied for eczema of the face.  The RO explained that a skin condition of the face was not shown in service or until 2003 when eczema was diagnosed, and that there was no evidence of a nexus between a currently manifested skin condition and service or a service-connected disorder, including by virtue of medication taken therefor.  

In January 2009, the Veteran filed to reopen the service connection claim for a skin disorder of the face.  At that time, he indicated that his skin condition was caused by HCTZ, a medication prescribed for treatment of hypertension.  

Evidence added to the record since the August 2004 rating action includes a VA dermatology record dated in October 2009 reflecting that the Veteran reported that a facial rash developed after using HCTZ for treatment of hypertension.  An assessment of possible photosensitive reaction to HCTZ was made.  

Also on file is a VA ENT note dated in October 2009 indicating that the Veteran had been started on HCTZ in high doses (100 mg), which left the Veteran with skin rashes and photosensitivity secondary to HCTZ use, as well as with very darkened, pigmented skin on the face.  Photosensitivity secondary to HCTZ use was diagnosed. 

The Veteran presented testimony at a Board video conference hearing held in April 2011.  The Veteran indicated that his skin problems began in 1978 or 1979 and believed that these were attributable to high dosages of HCTZ which he had been taking for treatment of hypertension.  

Analysis

At the time of the August 2004 rating decision that denied service connection for a skin disorder the RO reasoned that a skin condition of the face was not shown in service or until 2003 when eczema was diagnosed and that there was no evidence of a nexus between a currently manifested skin condition and service or a service-connected disorder.  

Significantly, evidence added to the file subsequent to the August 2004 rating decision includes a VA ENT note dated in October 2009 indicating that the Veteran had been started on HCTZ in high doses (100 mg) which left him with skin rashes and photosensitivity secondary to HCTZ use, as well as with very darkened, pigmented skin on the face.  Photosensitivity secondary to HCTZ use was diagnosed.  This evidence is clearly new.  In addition, presuming such evidence is credible for the limited purpose of ascertaining its materiality, this evidence relates to the unestablished element of a possible nexus between the claimed skin disorder and medication used to treat a service-connected disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  As such, it is also material.

Essentially, the aforementioned new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented.  Consequently, the service connection claim for a skin disorder is reopened and the claim is granted to this extent.

However, additional evidentiary development is required prior to adjudication of this claim on the merits; as such, this claim is further discussed in the Remand below.


ORDER

New and material evidence not having been received in conjunction with the service connection claim for Meniere's disease, the claim is not reopened and remains denied.

New and material evidence having been received in conjunction with the service connection claim for a skin disorder, the claim is reopened and the appeal is granted to this extent.


REMAND

Regarding the service connection claim for a skin disorder, having reopened this claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  38 U.S.C.A. § 5107(a).

With regard to the claimed skin disorder, additional evidentiary development is warranted.  In this regard, the Veteran primarily contends that a skin disorder was incurred secondary to the medication HCTZ used to treat service-connected hypertension.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The evidence on file does not clearly indicate when the Veteran started taking HCTZ or other medications used to treat hypertension, but does indicate that a skin condition, characterized as eczema, was diagnosed in 2003.  More, recently medical evidence reflects that photosensitivity secondary to HCTZ use was diagnosed.  In order to clarify whether the Veteran has a currently manifested chronic skin condition, the nature/diagnosis of that condition; and whether any currently manifested skin condition is etiologically linked to service or to a  service-connected disorder (to include medication taken therefor), the Board finds a VA examination necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a skin disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin disorder.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed.  As the primary contention relating to the claim involves a secondary relationship between the claimed skin disorder and medication taken for service-connected hypertension (specified as HCTZ), a history of the Veteran's medications, to include dosages and dates used, should be provided in the examination report to the extent possible. 

(a) Provide a diagnosis relating to the Veteran's skin disorder, claimed as due to medication taken for hypertension.  For any condition diagnosed, please provide an explanation of the manifestations associated with the diagnosed disorder and indicate whether such disorder is chronic, or represents an acute condition, such as a temporary reaction to medication.  

(b) Is it at least as likely as not (50 percent or more probability) that any skin condition diagnosed upon examination was incurred during or as a result of the Veteran's service.  In this regard, the Veteran's STRs which included a 1975 record relating to the skin, should be considered.

(c) Is it at least as likely as not (50 percent or more probability) that any currently diagnosed skin disorder, is proximately due to or the result of medication taken for treatment of service-connected hypertension or for any other condition?  

Please also address the related matter of whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed skin disorder has been aggravated (increased in severity beyond the normal course of the condition) by medication taken for treatment of service-connected hypertension or for any other condition?  

In either event, please specify the name and purpose of such medication.  

The examiner should provide a rationale and identify evidence supporting the requested opinions.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as 


likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  

4.  Following any additional development deemed appropriate, the AOJ should readjudicate the service connection claim for a skin disorder.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case relating to that claim.  Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


